
	
		110th CONGRESS
		1st Session
		S. CON. RES. 62
		IN THE SENATE OF THE UNITED
		  STATES
		CONCURRENT RESOLUTION
		To correct the enrollment of H.R.
		  660.
	
	
		That in the enrollment of H.R. 660, an Act
			 to amend title 18, United States Code, to protect judges, prosecutors,
			 witnesses, victims, and their family members, and for other purposes, the Clerk
			 of the House of Representatives shall strike section 502 of the Act and insert
			 the following:
			
				502.Magistrate
				judges life insurance
					(a)In GeneralSection 604(a)(5) of title 28, United
				States Code, is amended by inserting after hold office during good
				behavior, the following: magistrate judges appointed under
				section 631 of this title,.
					(b)ConstructionFor purposes of construing and applying
				chapter 87 of title 5, United States Code, including any adjustment of
				insurance rates by regulation or otherwise, the following categories of
				judicial officers shall be deemed to be judges of the United States as
				described under section 8701 of title 5, United States Code:
						(1)Magistrate judges appointed under section
				631 of title 28, United States Code.
						(2)Magistrate judges retired under section 377
				of title 28, United States Code.
						(c)Effective
				DateSubsection (b) and the
				amendment made by subsection (a) shall apply with respect to any payment made
				on or after the first day of the first applicable pay period beginning on or
				after the date of enactment of this
				Act.
					.
		
	
		
			Passed the Senate December 19 (legislative day, December 18),
			 2007.
			
			Secretary
		
	
	
	
